                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF ALABAMA
                              NORTHERN DIVISION

DANIEL ERIC COBBLE, GDC # 758572,                 )
                                                  )
       Petitioner,                                )
                                                  )      CIVIL ACTION NO.
       v.                                         )      2:19-CV-805-WHA
                                                  )            [WO]
U.S. GOVERNMENT, et al.,                          )
                                                  )
       Respondents.                               )

                                          ORDER

       The Magistrate Judge has entered a Recommendation that Petitioner Daniel Eric

Cobble’s 28 U.S.C. § 2254 petition be dismissed because this court is without jurisdiction

to consider Cobble’s challenge to his sentences imposed by the State of Georgia and the

interest of justice does not warrant a § 1631 transfer to a federal district court in Georgia.

(Doc. # 4.) Cobble has filed Objections. (Docs. # 6 & 7.) Upon an independent review of

the record and upon consideration of the Recommendation, it is ORDERED that

       (1) Cobble’s Objections (Docs. # 6 & 7) are OVERRULED;

       (2) The Recommendation (Doc. # 4) is ADOPTED; and

       (3) Cobble’s 28 U.S.C. § 2254 petition is DISMISSED.

       Final judgment will be entered separately.

       DONE this 18th day of November, 2019.

                               /s/ W. Harold Albritton
                            W. HAROLD ALBRITTON
                            SENIOR UNITED STATES DISTRICT JUDGE
